United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Tom McMenamy, for the appellant
Office of Solicitor, for the Director

Docket No. 10-353
Issued: January 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 18, 2009 appellant filed a timely appeal from a September 30, 2009
decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant established that she sustained an emotional condition in
the performance of duty.
FACTUAL HISTORY
On February 16, 2009 appellant, a 46-year-old clerk, filed a traumatic injury claim
alleging an emotional condition following a confrontation with her supervisor, Senior Clerk
Karen Hines, during a February 11, 2009 meeting. In a statement accompanying the claim, she
stated that the meeting was convened because Ms. Hines had threatened her on January 29, 2009
and had engaged in a pattern of harassment and abusive behavior towards her. Appellant
asserted that management failed to resolve the threat posed by Ms. Hines and had threatened

disciplinary action during the meeting if she and Ms. Hines caused another incident.
Management warned both employees that they would be transferred if another incident occurred.
In a February 16, 2009 report, Dr. Regina Neuman, an internist, excused appellant from
work from February 16 to 19, 2009 due to an acute reaction to stress and elevated blood
pressure.
In a statement of record, Nancy D’Andrade, a coworker, noted that she was outside
helping a customer at her window on January 29, 2009 when she heard Ms. Hines and appellant
arguing loudly. Ms. Hines yelled at appellant and accused her of leaving the worksite early
when she was not on union business and of telling management that she was not always in
uniform at the required times. She told appellant to “get a life” and that everything appellant was
doing “was going to get back to her.” Appellant stated that Ms. Hines behaved in an aggressive
manner.
In a February 17, 2009 statement, Neysa Coleman, a union vice-president, noted that she
was present at a February 11, 2009 mediation, which was scheduled by station manager Nyesha
Hall to resolve appellant’s allegation that Ms. Hines had threatened her while on duty.
Ms. Hines spoke first, was very upset and enraged and began to rant about how appellant
disrespected her and failed to notify her when appellant left the workplace during work hours.
She stated that the January 29, 2009 incident occurred because appellant was short in her stock
count. Ms. Hines accused appellant of being petty when she complained to management about
her not being in uniform. She alleged that appellant ate and talked on her cell phone while
stationed at the customer window. Ms. Coleman noted that, when appellant began to state her
side of the story, Ms. Hines interrupted her. Appellant denied the allegations by Ms. Hines. She
stated that, on January 29, 2009, Ms. Hines called appellant into her office, became very upset
and yelled at her. Appellant walked back to the customer window, at which time Ms. Hines ran
behind her shouting that she would “get hers.” Ms. Coleman stated that appellant felt threatened
by Ms. Hines and did not feel safe. She advised that Ms. Hines yelled at the end of the
February 11, 2009 meeting denying any threat but told appellant that she was going to “get hers.”
Ms. Coleman noted that Ms. Hall advised both clerks that management instructed her to
put both clerks out and turn the case over to the inspection service; but, Ms. Hall preferred to
seek a resolution between the employees. She stated that Ms. Hall did not address the
employer’s zero tolerance policy for verbal or physical altercations, advised that eating and
talking on the cell phone would not be permitted at the window and that appellant would notify
Ms. Hines when she left the station. Ms. Coleman instructed both clerks to be courteous to each
other and to work together. She stated that appellant felt as if nothing had been resolved and felt
threatened by Ms. Hines.
On April 7, 2008 Ms. Hines asked the employer for a transfer to another post office due
to hostility and tension with appellant and Ms. D’Andrade. She worked along with appellant
until Ms. D’Andrade began work at their station; but, appellant and Ms. D’Andrade began to
whisper with each other in her presence and generally behaved in an inappropriate and
disrespectful manner toward her. Ms. Hines stated that appellant filed several complaints against
her in recent years.

2

On February 20, 2009 the employing establishment controverted the claim. It stated that
appellant did not support her allegation that she was threatened on February 11, 2009.
In a statement of record, appellant reiterated that Ms. Hines had threatened her on
January 29, 2009 by stating “you’re gonna get yours, I’m going to see to it.” She notified
management of the alleged threat that day and provided a statement to management when she
returned to work on February 9, 2009. Ms. Hall spoke to appellant and Ms. Hines on February 9,
2009, after which Ms. Hines again followed appellant and threatened her in the same manner.
Appellant stated that Ms. Hall then scheduled the February 11, 2009 mediation to resolve the
acrimony between the women. She asserted that she construed Ms. Hall’s warnings about the
consequences of future misconduct as a threat by management in response to her complaint that
it had not enforced the zero-tolerance policy toward Ms. Hines. Appellant developed a headache
and felt unable to handle postal funds at the window. She sought medical treatment from a
treating physician and from a psychologist, who diagnosed adjustment disorder with anxiety.
In form reports of February 23 and March 3, 2009, Dr. Neuman indicated that appellant
had hypertension and elevated blood pressure, aggravated by acute stress at work, which resulted
in total disability as of February 11, 2009. In a February 5, 2009 report, she asked that appellant
be excused from work due to a work-related illness from January 30 to February 8, 2009. On
March 24, 2009 Dr. Neuman stated that she had treated appellant for hypertension for many
years. On February 12, 2009 appellant told her of a threat by a coworker and that she was under
stress at work. Dr. Neuman addressed appellant’s hypertension, noting that an elevation of blood
pressure seemed to correlate to the acute stress appellant experienced at work. She referred
appellant for psychological counseling.
In a March 18, 2009 report, Dr. Ursula Martin, a degreed social worker, stated that she
treated appellant on February 23, 2009 for adjustment disorder with anxiety. She advised that
appellant experienced anxiety due to a conflict and verbal interaction with a coworker.
Dr. Martin believed that appellant’s condition was improving and that she could return to work
by April 1, 2009.
In a March 24, 2009 statement, Ms. Hall advised that appellant had asked to speak with
her on February 9, 2009 regarding problems with Ms. Hines. Appellant believed Ms. Hines was
subjecting her to verbal harassment. Ms. Hall scheduled the mediation meeting for February 11,
2009 in order to resolve the issue. She stated that both employees were very upset at the
meeting. Ms. Hall advised that Ms. Hines acknowledged stating that appellant would get what
was coming to her and that what comes around goes around. After listening to both employees,
Ms. Hall informed them that she would not tolerate this continuing behavior and expected them
to work with each other and conduct themselves in a professional manner.1

1

In a March 23, 2009 statement, the worksite manager, Renee Davis, stated that she advised appellant and
Ms. Hines on February 11, 2009 that conflicts between them were avoidable if they respected each other. Appellant
was the worksite’s union steward charged with representing Ms. Hines in the event she desired to file a grievance.
Ms. Davis stated that management acted to reduce the likelihood of future conflicts between the two parties by
moving appellant to a service window located away from that of Ms. Hines.

3

By decision dated March 31, 2009, the Office denied the claim for an emotional
condition, finding that appellant failed to establish fact of injury.
On April 30, 2009 appellant requested an oral hearing that was held on August 18, 2009.
She filed a grievance against management for failure to enforce the zero-tolerance policy and
against Ms. Hines for threatening conduct. Appellant asserted that Ms. Hines had a history of
difficulty interacting with coworkers.
In a September 30, 2009 decision, an Office hearing representative affirmed the
March 31, 2009 decision. While appellant established a contentious relationship with Ms. Hines,
the senior clerk, which culminated in the February 11, 2009 mediation meeting, the evidence did
not establish a compensable factor of employment.
LEGAL PRECEDENT
To establish that an emotional condition was sustained in the performance of duty there
must be factual evidence identifying and corroborating employment factors or incidents alleged
to have caused or contributed to the condition, medical evidence establishing that the employee
has an emotional condition and rationalized medical opinion establishing that compensable
employment factors are causally related to the claimed emotional condition.2 There must be
evidence that implicated acts of harassment or discrimination did, in fact, occur supported by
specific, substantive, reliable and probative evidence.3
Where the disability results from an emotional reaction to regular or specially assigned
work duties or a requirement imposed by the employment, the disability comes within the
coverage of the Federal Employees’ Compensation Act.4 On the other hand, disability is not
covered where it results from an employee’s fear of a reduction-in-force, frustration from not
being permitted to work in a particular environment or to hold a particular position, or to secure a
promotion. Disabling conditions resulting from an employee’s feeling of job insecurity or the
desire for a different job do not constitute a personal injury sustained while in the performance of
duty within the meaning of the Act.5
The Board has recognized the compensability of verbal altercations or abuse when
sufficiently detailed by the claimant and supported by the record. This does not imply, however,
that every statement uttered in the workplace will give rise to compensability.6

2

See Debbie J. Hobbs, 43 ECAB 135 (1991).

3

See Ruth C. Borden, 43 ECAB 146 (1991).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

Id.

6

See David C. Lindsey, 56 ECAB 263 (2005). The mere fact that a supervisor or employee may raise his or her
voice during the course of an argument does not warrant a finding of verbal abuse. Joe M. Hagewood, 56 ECAB
479 (2005).

4

ANALYSIS
Appellant did not attribute her emotional condition to her regular or specially assigned
duties under Cutler. Rather, she attributed her condition to a verbal exchange with Ms. Hines on
January 29, 2009 and a subsequent meeting between the employees on February 11, 2009.
Appellant’s primary allegation is that she was threatened with physical harm by Ms. Hines and
that the employer did not take adequate action. The Board finds that appellant did not establish a
compensable factor of employment in this regard.
The record establishes that Ms. Hines had a meeting with appellant on January 29, 2009,
concerning leaving the worksite early and of advising management of Ms. Hines’ attire.
Appellant exited the office and alleged that Ms. Hines followed her, yelling threats against her.
Ms. D’Andrade noted that Ms. Hines told appellant to “get a life” and that what appellant did
would “get back to her.” Ms. Hall, the station manager, met with the two employees on
February 11, 2009 where Ms. Hines attributed the January 29, 2009 incident to a shortage in
appellant’s stock count. Ms. Hines acknowledged that she told appellant that she was being
petty and that she would “get hers.” Ms. Hall instructed both employees that she preferred they
resolve the matter and to be courteous in the future. She warned both employees as to their
conduct and that such continued behavior could lead to their removal. The Board has recognized
the compensability of verbal abuse as a compensable work factor but not every statement uttered
in the workplace will give rise to compensability.7 Appellant alleged that her coworker spoke to
her abusively and uttered verbal threats of harm against her. While she may have felt
uncomfortable or been offended by the tone of Ms. Hines, the Board finds that Ms. Hines did not
threaten harm or engage in verbal abuse.8 A claimants own feeling or perception that a form of
criticism or disagreement with a supervisor is unjustified, inconvenient or embarrassing does not
give rise to coverage under the Act.9
The Board finds that appellant has failed to submit sufficient evidence to establish that
Ms. Hines otherwise engaged in harassment, as alleged. Appellant’s assertions that Ms. Hines
mistreated her and maintained a hostile workplace for a year prior to the January and
February 29, 2009 incidents are unsubstantiated. She alleged that Ms. Hines made derogatory,
bigoted remarks against her and other coworkers and treated her in a demeaning, condescending
manner, embarrassing her and causing her humiliation. However, appellant did not submit
sufficient evidence to establish her allegations as to time, place, what was said or of any
witnesses to any specific incident.10 As such, appellant’s allegations constitute generally stated
assertions of dissatisfaction with a certain superior at work which do not establish her

7

David W. Shirey, 42 ECAB 783 (1991).

8

See V.W., 58 ECAB 428 (2007); Michael A. Deas, 53 ECAB 208 (2001); Denis M. Dupor, 51 ECAB
482 (2000).
9

Michael A. Deas, supra note 8. “I know which way you walk” and “kick his butt” were found not to be threats
of physical harm or verbal abuse.
10

See Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).

5

allegations.11 Mere perceptions of harassment or discrimination are not compensable; a claimant
must establish a basis in fact for the claim by supporting her allegations with probative and
reliable evidence.12 Ms. Hines denied appellant’s allegations that she was treated unfairly or
subjected her to harassment. Appellant provided no corroborating evidence or witness
statements to establish that the statements actually were made or that the actions actually
occurred.13 Ms. Hines denied that she had a personal agenda to harass or intimidate appellant or
terminate her from her position. Appellant has not established a compensable employment factor
under the Act in this respect.
The Board finds that the evidence of record does not establish that the administrative and
personnel actions taken by management were in error and are therefore not considered factors of
employment. An employee’s emotional reaction to an administrative or personnel matter is not
covered under the Act, unless there is evidence that the employing establishment acted
unreasonably.14 Appellant has not presented sufficient evidence that the Ms. Hall acted
unreasonably or committed error with regard investigating the matter, holding the mediation
meeting or of verbally warning each employee that further such conduct would not be accepted
in the workplace.
Regarding appellant’s allegation that she developed stress due to insecurity about
maintaining her position, the Board has held that a claimant’s job insecurity is not a compensable
factor of employment.15 Appellant failed to establish error or abuse with regard to her allegation
that Ms. Hall’s warning regarding the consequences of future conduct constituted a threat by
management in retaliation to her allegation that it had not enforced its zero-tolerance policy
toward Ms. Hines.16 Disciplinary matters consisting of counseling sessions, discussions or
letters of warning for conduct pertain to actions taken in an administrative capacity and are not
compensable as factors of employment.17 Accordingly, appellant has presented insufficient
evidence with regard to these incidents.

11

See Debbie J. Hobbs, supra note 2.

12

Curtis Hall, 45 ECAB 316 (1994); Margaret S. Krzycki, 43 ECAB 496 (1992).

13

See Joel Parker, Sr., 43 ECAB 220 (1991) (the Board held that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence).
14

See Alfred Arts, 45 ECAB 530 (1994).

15

See Artice Dotson, 42 ECAB 754, 758 (1990); Allen C. Godfrey, 37 ECAB 334, 337-38 (1986).

16

The Board notes that appellant provided no documentation to support her allegation that management was
forcing her, in her capacity as shop steward, to represent Ms. Hines against herself in the grievance appellant filed.
While Ms. Davis did indicate in her March 23, 2009 statement that appellant and Ms. Hall needed to get along
because appellant was the shop steward charged with representing her in union matters, appellant has produced no
evidence that management sought to have appellant act contrary to her own interests in the grievance she filed
against Ms. Hall. The Board notes that, in general, union activities are personal in nature and are not considered to
be within an employee’s course of employment or performance of duty. See Larry D. Passalacqua, 32 ECAB 1859,
1862 (1981).
17

Barbara E. Hamm, 45 ECAB 843 (1994); Barbara J. Nicholson, 45 ECAB 803 (1994).

6

The decision of the Office dated September 30, 2009 is set aside and the case is
remanded for further action in accordance with this decision.
CONCLUSION
The Board finds that appellant did not establish that she sustained an emotional condition
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the September 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

